377 F.2d 671
Otto SUMRALL and Delores (Spears) Sumrall, his wife, Appellants,v.RESOLUTE INSURANCE COMPANY, Appellee.
No. 23773.
United States Court of Appeals Fifth Circuit.
May 3, 1967.

Dixon L. Pyles, Jackson, Miss., Pyles & Tucker, Jackson, Miss., for appellants.
William L. Waller, Waller, Pritchard & Fox, Jackson, Miss., for appellee.
Before RIVES, COLEMAN, and GODBOLD, Circuit Judges.
PER CURIAM.


1
In a diversity action, Mr. and Mrs. Otto Sumrall sued Resolute Insurance Company in tort, alleging that fraud and misrepresentation of company agents had wrongfully caused the unlawful loss of certain real estate and personal property. There were other actors in the lengthy, badly tangled tragedy but none of them were sued. The case was tried to the District Judge, without a jury. His judgment was for the defendant. We affirm.


2
The law suit was directed solely against the appellee. As to it the focal issue was whether or not two individuals, Britt and Penton, were agents of the company, acting within the scope of the agency relationship, when they allegedly committed the tortious acts asserted in the complaint.


3
After an evidentiary hearing, the District Judge filed a memorandum opinion, part of the record on this appeal, in which he answered the above question in the negative. His factual findings and the legal reasoning in support of the result are set forth in the opinion.


4
There is ample support in the record for the factual findings, so the clearly erroneous rule prevents any possibility of reversal in that regard. Nor can we find any error of law as to the legal conclusions.


5
Therefore we must affirm the judgment of the District Court, 267 F.Supp. 399.


6
Affirmed.